Case 2:16-cv-00808-JES-NPM Document 32 Filed 11/25/20 Page 1 of 20 PageID 5809




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               FORT MYERS DIVISION

 JOHNNIE M. GRAHAM, JR.,

               Petitioner,

 v.                                      Case No:    2:16-cv-808-FtM-29NPM

 SECRETARY, DOC and FLORIDA
 ATTORNEY GENERAL,

               Respondents.
                                     /

                               OPINION AND ORDER

       Before the Court is Petitioner Johnnie M. Graham, Jr.’s

 Petition under 28 U.S.C. § 2254 for Writ of Habeas Corpus by a

 Person in State Custody (Doc. # 1).                Graham challenges his 2000

 conviction for Second Degree Murder, for which he received a life

 sentence from the Twentieth Judicial Circuit Court, in and for Lee

 County, Florida.      The life sentence was later vacated, and Graham

 was re-sentenced to 34.5 years imprisonment.             Graham raises twelve

 grounds.      Grounds 1 through 10 allege ineffective assistance of

 counsel at trial.        Ground 11 alleges the trial court erred in its

 instruction of the lesser included offense of manslaughter.                    And

 Ground   12    alleges    Graham   was    prejudiced    by   the   admission    of

 evidence under a state evidentiary rule.

       Respondent filed a Response (Doc. #24), and Graham filed a

 Reply (Doc. #30).        In his Reply, Graham concedes that Grounds 1 –
Case 2:16-cv-00808-JES-NPM Document 32 Filed 11/25/20 Page 2 of 20 PageID 5810




 9 and 11 were not exhausted, and he concedes he is not entitled to

 relief for Ground 12.     Ground 10 is thus the only contested ground.

         In an earlier order, the Court found the Petition to be timely

 filed.      (Doc. #19).     Graham does not request an evidentiary

 hearing, and the Court finds the facts are well-developed in the

 record, so an evidentiary hearing is not warranted.            Schriro v.

 Landrigan, 550 U.S. 465, 474 (2007); 28 U.S.C. § 2254(e)(2).

    I.     Procedural Background

         On October 9, 1998, Graham was charged by criminal information

 with the murder of his former girlfriend, Michelle Wright.           (Doc.

 #25-2 at 8).     Graham pled not guilty through his trial attorney,

 Mark W. Ahlbrand.     (Doc. #25-2 at 10).     Graham’s trial started on

 June 19, 2000, and the jury found Graham guilty of Second Degree

 Murder by unanimous verdict seven days later.         (Doc. #25-2 at 45).

 After a presentence investigation and a sentencing hearing, Judge

 Thomas S. Reese sentenced Graham to imprisonment for a term of

 natural life.      (Doc. #25-2 at 100).       Graham, through appointed

 counsel, appealed his conviction, and Florida’s Second District

 Court of Appeal (“2nd DCA”) affirmed per curiam without a written

 opinion.     (Doc. #25-4 at 62).

         While his direct appeal was pending, Graham filed a pro se

 motion to correct his sentence under Florida Rule of Criminal

 Procedure 3.800.     (Doc. #25-4 at 66).    The State conceded that the




                                      2
Case 2:16-cv-00808-JES-NPM Document 32 Filed 11/25/20 Page 3 of 20 PageID 5811




 life sentence was erroneous and requested the sentence be corrected

 to 417.2 months.        (Doc. #25-4 at 74-75).               But the trial court

 denied the motion.       (Doc. #25-4 at 91).            Graham then filed a pro

 se Petition for Habeas Corpus in the 2nd DCA, arguing his appellate

 counsel’s failure to raise the sentencing issue deprived him of

 his right to effective assistance of counsel.                       (Doc. #25-4 at

 100).     The 2nd DCA reversed Graham’s life sentence and remanded

 to the trial court for resentencing.                (Doc. #25-4 at 416-17).        On

 remand, the trial court sentenced Graham to 417 months and 6 days.

 (Doc. #25-4 at 441).         Graham appealed the new sentence, and the

 2nd DCA affirmed.      (Doc. #25-4 at 481).

        On August 9, 2012, Graham constructively filed a Motion to

 Correct    Illegal    Sentence.        (Doc.    #25-14       at   35).    The   court

 summarily denied the motion, (Doc. #25-14 at 50), and the 2nd DCA

 affirmed (Doc. #25-14 at 66).

        On August 13, 2013, Graham filed a Motion to Supplement/Add

 Additional Grounds to the Original 3.850 Motion.                    (Doc. #25-5 at

 36).       Graham     attached    to      the       motion    evidence     that    he

 constructively       filed   a   motion       for    postconviction       relief   on

 September 13, 2004, by delivering it to prison officials for

 mailing, though it was never filed with the court.                       (Doc. #25-5

 at 42).    The postconviction court allowed Graham to enlarge issues

 raised in his original motion, disallowed any new claims because




                                           3
Case 2:16-cv-00808-JES-NPM Document 32 Filed 11/25/20 Page 4 of 20 PageID 5812




 Graham failed to raise them within Rule 3.850’s two-year time limit

 for amendments, and ordered the State to respond.          (Doc. #25-5 at

 88-89).     After substantial briefing, an evidentiary hearing, and

 Graham’s voluntary dismissal of one ground, the postconviction

 court denied the motion.       (Doc. #25-11 at 478 et seq.).        Graham

 appealed—but limited his appeal to a single ground—and the 2nd DCA

 affirmed per curiam without a written opinion.          (Doc. #25-14).

    II.    Applicable Habeas Law

           a. AEDPA

       The Antiterrorism Effective Death Penalty Act (AEDPA) governs

 a state prisoner’s petition for habeas corpus relief.            28 U.S.C.

 § 2254.     Relief may only be granted on a claim adjudicated on the

 merits in state court if the adjudication:

       (1)   resulted in a decision that was contrary to, or
             involved an unreasonable application of, clearly
             established Federal law, as determined by the
             Supreme Court of the United States; or
       (2)   resulted in a decision that was based on an
             unreasonable determination of the facts in light of
             the   evidence  presented   in  the   State   court
             proceeding.

 28 U.S.C. § 2254(d).     This standard is both mandatory and difficult

 to meet.    White v. Woodall, 134 S. Ct. 1697, 1702 (2014).        A state

 court’s violation of state law is not enough to show that a

 petitioner is in custody in violation of the “Constitution or laws

 or treaties of the United States.”         28 U.S.C. § 2254(a); Wilson

 v. Corcoran, 562 U.S. 1, 16 (2010).



                                      4
Case 2:16-cv-00808-JES-NPM Document 32 Filed 11/25/20 Page 5 of 20 PageID 5813




        “Clearly established federal law” consists of the governing

 legal principles set forth in the decisions of the United States

 Supreme Court when the state court issued its decision.              White,

 134 S. Ct. at 1702; Casey v. Musladin, 549 U.S. 70, 74 (2006)

 (citing Williams v. Taylor, 529 U.S. 362, 412 (2000)).               Habeas

 relief   is   appropriate   only   if    the   state   court   decision   was

 “contrary to, or an unreasonable application of,” that federal

 law.     28 U.S.C. § 2254(d)(1).           A decision is “contrary to”

 clearly established federal law if the state court either:                (1)

 applied a rule that contradicts the governing law set forth by

 Supreme Court case law; or (2) reached a different result from the

 Supreme Court when faced with materially indistinguishable facts.

 Ward v. Hall, 592 F.3d 1144, 1155 (11th Cir. 2010); Mitchell v.

 Esparza, 540 U.S. 12, 16 (2003).

        A state court decision involves an “unreasonable application”

 of Supreme Court precedent it the state court correctly identifies

 the governing legal principle, but applies it to the facts of the

 petitioner’s case in an objectively unreasonable manner, Brown v.

 Payton, 544 U.S. 133, 134 (2005); Bottoson v. Moore, 234 F.3d 526,

 531 (11th Cir. 2000), or “if the state court either unreasonably

 extends a legal principle from [Supreme Court] precedent to a new

 context where it should not apply or unreasonably refuses to extend

 that principle to a new context where it should apply.”           Bottoson,




                                      5
Case 2:16-cv-00808-JES-NPM Document 32 Filed 11/25/20 Page 6 of 20 PageID 5814




 234 F.3d at 531 (quoting Williams, 529 U.S. at 406).               “A state

 court’s determination that a claim lacks merit precludes federal

 habeas relief so long as fair-minded jurists could disagree on the

 correctness    of   the   state   court’s    decision.”       Harrington   v.

 Richter, 562 U.S. 86, 101 (2011).           “[T]his standard is difficult

 to meet because it was meant to be.”           Sexton v. Beaudreaux, 138

 S. Ct. 2555, 2558 (2018).

       Finally, when reviewing a claim under 28 U.S.C. § 2254(d), a

 federal court must remember that any “determination of a factual

 issue made by a State court shall be presumed to be correct[,]”

 and the petitioner bears “the burden of rebutting the presumption

 of correctness by clear and convincing evidence.”               28 U.S.C. §

 2254(e)(1); Burt v. Titlow, 134 S. Ct. 10, 15 (2013) (“[A] state-

 court factual determination is not unreasonable merely because the

 federal habeas court would have reached a different conclusion in

 the first instance.”).

         b. Exhaustion and Procedural Default

       AEDPA    precludes     federal       courts,   absent     exceptional

 circumstances, from granting habeas relief unless a petitioner has

 exhausted all means of relief available under state law.            Failure

 to exhaust occurs “when a petitioner has not ‘fairly presented’

 every issue raised in his federal petition to the state’s highest

 court, either on direct appeal or on collateral review.”            Pope v.




                                        6
Case 2:16-cv-00808-JES-NPM Document 32 Filed 11/25/20 Page 7 of 20 PageID 5815




 Sec’y for Dep’t. of Corr., 680 F.3d 1271, 1284 (11th Cir. 2012)

 (quoting Mason v. Allen, 605 F.3d 1114, 1119 (11th Cir. 2010)).

 The   petitioner   must   apprise   the   state    court   of   the   federal

 constitutional issue, not just the underlying facts of the claim

 or a similar state law claim.         Snowden v. Singletary, 135 F.3d

 732, 735 (11th Cir. 1998).

       Procedural defaults generally arise in two ways:

       (1) where the state court correctly applies a procedural
       default principle of state law to arrive at the
       conclusion that the petitioner’s federal claims are
       barred; or (2) where the petitioner never raised the
       claim in state court, and it is obvious that the state
       court would hold it to be procedurally barred if it were
       raised now.

 Cortes v. Gladish, 216 F. App’x 897, 899 (11th Cir. 2007).                  A

 federal habeas court may only consider a procedurally barred claim

 if (1) petitioner shows “adequate cause and actual prejudice,” or

 (2) if “the failure to consider the claim would result in a

 fundamental miscarriage of justice.”              Id. (citing Coleman v.

 Thompson, 501 U.S. 722, 749-50 (1991)).

    III. Analysis

         a. Grounds 1-9

       Respondent    argues   Petitioner’s     first    nine     grounds   are

 procedurally barred because he voluntarily dismissed Ground 1

 before the postconviction court considered it and he abandoned

 Grounds 2-9 by failing to address them in his appeal.              In reply,




                                      7
Case 2:16-cv-00808-JES-NPM Document 32 Filed 11/25/20 Page 8 of 20 PageID 5816




 Petitioner concedes that Grounds 1-9 are procedurally barred.

 (Doc.   #30   at   1-2).        The   Court     agrees.      In    Florida,        when   a

 petitioner     receives     an    evidentiary       hearing       in    a   Rule    3.850

 challenge,     failure     to    address       issues   in   an    appellate        brief

 constitutes a waiver.            Cortes, 216 F. App’x at 899.                   Graham’s

 3.850 appeal presented one issue: “Whether the post conviction

 court erred by denying Ground 10 in Appellant’s 3.850 motion on

 the doctrine of laches.”              (Doc. #25-14 at 5).              Grounds 1-9 are

 procedurally barred, and this Court cannot reach their merits.

         b. Ground 10

       Graham argues he was denied effective assistance of counsel

 because his trial counsel, Mark Ahlbrand, did not call him to

 testify.      (Doc. #1 at 22).          Graham claims he told Ahlbrand he

 wanted to testify, even after being advised it would open the door

 to a prior felony conviction.            (Id.).     But after preparing Graham

 to testify and referencing Graham’s expected testimony in his

 opening statement, Ahlbrand rested his case before calling Graham

 to the stand.      (Doc. #25-11 at 484).

       After an evidentiary hearing, the postconviction court denied

 Ground 10 on the merits and found that it was barred by laches.

 (Doc.   #25-11     at   483-93).        When    a   state    court      rules      in   the

 alternative, denying a petitioner’s claim on the merits and on an

 independent state procedural ground, “the federal court should




                                            8
Case 2:16-cv-00808-JES-NPM Document 32 Filed 11/25/20 Page 9 of 20 PageID 5817




 apply the state procedural bar and decline to reach the merits of

 the claim.”    Waldrip v. Humphrey, 532 F. App’x 878, 883 (11th Cir.

 2013) (quoting Alderman v. Zant, 22 F.3d 1541, 1549 (11th Cir.

 1994)).   This court may not reconsider a “federal issue on federal

 habeas as long as the state court explicitly invokes a state

 procedural bar rule as a separate bases for decision.”           Harris v.

 Reed, 489 U.S. 255, 264 n.10 (1989).

       The postconviction court explicitly invoked Florida’s laches

 doctrine in finding Graham’s 3.850 motion procedurally barred:

       16. Finally, the State has also raised the doctrine of
       laches with respect to the entirety of Defendant's
       postconviction motion. As discussed in prior orders and
       briefly above, Defendant appears to have initially
       attempted to file this postconviction motion in 2004.
       However, the motion did not appear in the record until
       2013, when he attempted to amend his postconviction
       motion and attached a copy of the original motion to his
       pleading.

       17. Laches may bar a postconviction claim if the State
       proves 1) that the defendant failed to exercise due
       diligence in pursuing his motion and 2) that the State
       was prejudiced by the resulting delay. See McCray v.
       State, 699 So.2d 1366 (Fla. 1997); see also Xiques v.
       Dugger, 571 So.2d 3 (Fla. 2d DCA 1990). Laches has been
       applied to postconviction proceedings when "it is
       obvious that the state has been manifestly prejudiced
       and no reason for an extraordinary delay has been
       provided." Id. at 1368. The State can be prejudiced as
       time goes by because "records are destroyed, essential
       evidence may become tainted or disappear, memories of
       witnesses fade, and witnesses may die or be otherwise
       unavailable." Id. "[T]he policy rationale for allowing
       a laches defense is important - to acknowledge the
       finality of convictions at some point which, in turn,
       will foster confidence in the judicial system." Bartz v.
       State, 740 So.2d 1243 (Fla. 3d DCA 1999).



                                      9
Case 2:16-cv-00808-JES-NPM Document 32 Filed 11/25/20 Page 10 of 20 PageID 5818




       18. Under Rule 3.850, Defendant needed to file his motion
       within two years of his judgment and sentence becoming
       final. The Second District Court of Appeal affirmed his
       conviction and sentence and its mandate issued on
       September 19, 2002. The mail log attached to Defendant's
       2013 filing shows that he gave his motion to prison
       officials for mailing on September 13, 2004, which was
       within the two-year deadline. This motion was never
       filed and the Clerk has no record of ever receiving the
       original motion. Thereafter, Defendant did not follow up
       on his motion until 2007 when he filed a notice of
       inquiry. Attached to this order is a copy of the 2007
       notice of inquiry, marked as exhibit I. Four years later,
       in 2011, he filed a notice of inquiry for a "motion for
       post conviction relief' which had been "pending in this
       Court for a long time." Attached to this order is a copy
       of the 2011 notice of inquiry, marked as exhibit J.
       Finally, in 2013, he attempted to file an amendment to
       his 3.850 motion, and he attached a copy of his original
       motion to his amendment along with a copy of the jail
       mail log. The Court struck the amendment for being
       untimely but directed the State to respond to the 2004
       motion.

       19. The Court finds that Defendant did not exercise due
       diligence in the pursuit of his postconviction motion.
       The record is replete with other filings from Defendant
       regarding his motion to correct sentence and appeals; it
       is clear that he was familiar with the postconviction
       process and knew the correct address to send his
       pleadings in order to have them filed. At the hearing,
       Defendant testified that his main focus after being
       resentenced was his 3.850 motion, and yet, after being
       resentenced in 2005, he only inquired on the status of
       his motion twice and tried to add an additional claim
       almost a decade later. According to Defendant's
       testimony at the hearing, the clerk responded to his
       2004 notice of inquiry by sending him forms regarding
       indigency status, perhaps because there was no status
       update to be given on a non-existent motion. Despite
       this unresponsive answer, Defendant did not file another
       notice of inquiry for four years. The 2011 notice of
       inquiry asks for the status on a "motion for
       postconviction relief," without specifically calling it
       a 3.850 motion. Indeed, the clerk who responded to the



                                      10
Case 2:16-cv-00808-JES-NPM Document 32 Filed 11/25/20 Page 11 of 20 PageID 5819




       notice sent Defendant copies of documents relating to
       his 3.800(a) motion from 2005. Although this would have
       been yet another unsatisfactory answer to a notice of
       inquiry about a 3.850 motion, Defendant waited another
       two years to file an amendment to his 3.850 motion, at
       which point the original motion was finally filed into
       the record as an attachment. Defendant insisted at trial
       that he was always worried about his 3.850 motion and
       always pursuing it. However, this claim is simply not
       consistent with the time that passed between Defendant's
       inquiries on the status of his motion.

       20. In order for laches to apply, the State must also
       prove that it was prejudiced by the delay. It is easy to
       conclude that prejudice exists here. This case presents
       a textbook example of why Rule 3.850 motions must be
       filed within a certain time limit: the key witness to
       confirming or refuting most of Defendant's claims, his
       trial attorney Mark Ahlbrand, passed away in 2013.
       Without his testimony, the State had no evidence to
       present as to why he did not call Defendant to trial,
       despite agreeing that he would testify and actually
       helping him prepare to testify. The State was unable to
       argue that any of Defendant's other claims were the
       result of trial strategy either. The Court was able to
       analyze most of Defendant's sufficient claims after an
       excessive investment of judicial resources, including a
       painstaking review of the enormous record in this case,
       but most claims could have been resolved with just a few
       minutes of testimony from Mr. Ahlbrand. This is the exact
       situation McCray warns of - where evidence and witnesses
       are no longer available due to the long delay in pursing
       the motion, leading to frustration of the proceedings.
       The policy concerns expressed in Bartz, 740 So.2d 1243,
       are upheld by the application of laches to motions such
       as this.

       21. The Court finds that Defendant did not exercise
       requisite due diligence in prosecuting his 3.850
       postconviction motion and that the State was prejudiced
       by the delay that resulted. The doctrine of laches is
       thus applicable to this case, and the Court denies the
       motion on that basis, as an alternative to all other
       rulings made on Defendant's claims in this order and the
       Court's prior orders.




                                      11
Case 2:16-cv-00808-JES-NPM Document 32 Filed 11/25/20 Page 12 of 20 PageID 5820




 (Doc. #25-11 at 490-493).           Petitioner appealed, and the

 Second DCA affirmed per curiam without a written opinion.

 (Doc. #25-14 at 31).

       Because Florida courts found Ground 10 barred by an

 independent    state   procedural   principle,    Graham   must   show

 “adequate cause and actual prejudice” or that “the failure to

 consider the claim would result in a fundamental miscarriage

 of justice.”     Cortes, supra.

       According to Graham, the cause of the delay in his

 postconviction claim was the postconviction court’s failure

 to timely consider his properly filed 3.850 motion.               (Doc.

 30 at 3).      Graham proved he delivered the 3.850 motion to

 prison officials for mailing in 2004 (which was enough to

 satisfy the AEDPA timeliness requirement), but the record

 reflects the clerk did not receive and file the motion until

 2013.   (Doc. 25-13 at 349-52).      The postconviction court did

 not find laches because of a delay in filing the 3.850 motion.

 Rather, it found laches because Graham did not exercise due

 diligence after delivering the motion to prison officials for

 mailing.    Graham does not attempt to show cause for that lack

 of diligence.

       This case differs from Alexander v. Dugger, 841 F.2d 371

 (11th Cir. 1988), in which the petitioner demonstrated cause




                                      12
Case 2:16-cv-00808-JES-NPM Document 32 Filed 11/25/20 Page 13 of 20 PageID 5821




 for his procedural default.             Similar to Graham, Alexander

 mailed a petition for rehearing of his 3.850 motion to the

 court clerk, but the motion was never docketed, causing

 Alexander to miss an appeal deadline.              Alexander, 841 F.2d

 at 374.    But unlike Graham, Alexander diligently pursued his

 claim by filing an appeal less than a year later.                    Id.   And

 Alexander gained no strategic advantage by the delay, whereas

 during Graham’s delay, Ahlbrand — the only person who could

 meaningfully    contradict       Graham’s    testimony    —    died.       The

 distinction    is    important    because,    “[i]n   this         circuit,   a

 finding of cause must be based on a determination that a

 miscarriage     of   justice      was   suffered    and       no    strategic

 advantage was gained by failing to comply with the procedural

 rule.”    See id.    Graham did not show adequate cause for his

 lack of diligence in pursuing his 3.850 motion.

       Graham also fails to show he suffered actual prejudice.

 To establish prejudice, Graham “must demonstrate that the

 errors at trial actually and substantially disadvantaged his

 defense so that he was denied fundamental fairness.”                   Sealey

 v. Warden, Ga. Diagnostic Prison, 954 F.3d 1338, 1365 (11th

 Cir. 2020).     The postconviction court considered the merits

 of Ground 10 and found that even without laches, the ground

 would be denied.      In its analysis, the court found that Graham




                                         13
Case 2:16-cv-00808-JES-NPM Document 32 Filed 11/25/20 Page 14 of 20 PageID 5822




 was not prejudiced by Alhbrand’s failure to present his

 testimony considering the overwhelming evidence of Graham’s

 guilt and the cumulative nature of Graham’s testimony vis-à-

 vis his recorded statements that were played for jury:

       17. It being established that defense counsel did
       not   call   Defendant   at   trial    despite   his
       uncontroverted testimony that he desired to
       testify, the Court must consider whether Defendant
       was prejudiced by his lack of an opportunity to
       testify in his defense. The State argues in its
       written closing argument that Defendant suffered no
       prejudice because the evidence against Defendant
       was overwhelming, including: 1) Defendant was seen
       chasing after the victim's car the last time she
       was seen alive, approximately one day before her
       body was found, by two different witnesses, despite
       his claim that he never saw her that day; 2)
       Defendant had previously threatened to kill the
       victim; 3) DNA from semen found in the body's vagina
       matched Defendant; 4) due to how intact the sperm
       cells were, the semen was deposited within
       approximately 24-48 hours of the sample being
       retrieved from the body; 5) the body had defensive
       wounds on her hands and arms, and DNA from the
       victim's fingernail scrapings matched Defendant; 6)
       the other possible suspect, the man she dated and
       slept with the night before she disappeared, was
       excluded as a suspect by the DNA evidence from both
       the semen and the fingernail scrapings; 7) because
       of the amount of semen found in the body and the
       lack of semen stains in the victim's underwear, she
       did not stand up again in between having sex and
       being murdered, as regular activity such as
       standing, walking or showering causes semen to drip
       out of the body after sex; and 8) the victim's keys
       were found after her death inside the apartment she
       shared with Defendant. Attached to this order are
       copies of the transcript of the testimonies of
       Angela Grimsley, Selina Lindo, Clifford Henderson,
       Josephine Barron and Tonya Anderson, marked as
       exhibit G. See also the previously attached
       testimony of Tomaleta Short and the forensic expert



                                      14
Case 2:16-cv-00808-JES-NPM Document 32 Filed 11/25/20 Page 15 of 20 PageID 5823




       witnesses.

       18. In addition to the above testimony and
       evidence, Defendant's recorded statements to law
       enforcement were played for the jury. In his first
       statement, Defendant insisted that the last time he
       saw   the   victim   was  the   night   before   her
       disappearance, which was contradicted at trial by
       the testimony of Mr. Henderson and Ms. Lindo, who
       saw him chase after her car the day of her
       disappearance.    During   his   first    statement,
       Defendant frequently changed details of his version
       of the facts and could not give straight answers
       about his whereabouts at specific times on the day
       of the disappearance. Moreover, he seemed to be
       aware that the victim was dead, even though the
       victim's name had not yet been released in media
       reports about the body being found. In Defendant's
       second statement, given shortly after the first
       statement and about one week after the victim's
       death, he said that the last time he had sex with
       the victim was "probably...a couple of days" before
       she disappeared. Thereafter he mentioned taking a
       shower with her the night before she disappeared,
       but did not mention having sex at the time, nor did
       he correct his earlier answer about the last time
       they had sex. Defendant also repeated his claim
       from the first interview that he was at his mother's
       house at the time two witnesses saw him chase after
       the victim's car at their apartment complex.
       Finally, Defendant told the officers several times
       in the two statements that he had his own key to
       the apartment. Attached to this order are copies of
       the transcripts of Defendant's two statements to
       police, marked as exhibit H. The statements contain
       the same facts Defendant claims he would have
       testified to if he were allowed to testify at trial.

       . . .

       21. . . . Defendant's testimony would only have
       rebutted certain portions of the State's evidence.
       To determine prejudice, the probative value of this
       testimony, and the potential effect it may have had
       on the verdict, must be considered in light of the
       evidence of guilt, especially in light of the fact



                                      15
Case 2:16-cv-00808-JES-NPM Document 32 Filed 11/25/20 Page 16 of 20 PageID 5824




       that similar rebuttal evidence was introduced at
       trial through Defendant's recorded interviews with
       law enforcement.

       22. After reviewing the record in this case, the
       Court finds that Defendant has not demonstrated a
       reasonable likelihood that the outcome of his case
       would have been different had his attorney called
       him to testify. Even assuming that Defendant had
       been called and provided the testimony proposed at
       the evidentiary hearing, there would have been
       ample unrebutted evidence indicating Defendant's
       guilt. The forensic evidence in particular points
       to Defendant being the only possible perpetrator.
       The State's expert testified that the semen found
       in the body's vagina had been deposited no more
       than 48 hours before being retrieved by law
       enforcement and that the victim did not get up in
       between having sex and being strangled. The DNA
       profile extracted from this semen matched Defendant
       to the exclusion of all but approximately 1 in 17
       million other African American men; the DNA
       extracted from the fingernail scrapings was even
       more conclusive, with an approximately 1 in 400
       million chance of the DNA belonging to someone
       other than Defendant. See the previously attached
       testimony of expert witness Martin Tracey. When
       considered together, the only conclusion that can
       be drawn is that Defendant had sex with the victim
       immediately before her death and is the person who
       caused her death, preventing her from getting up
       again after having sex. On top of this irrefutable
       DNA evidence, testimony at trial established that
       Defendant   and   the   victim   had    an   unstable
       relationship,   that   Defendant    had    previously
       threatened to kill her, and that Defendant was
       running after her trying to get her attention the
       last time she was seen alive - which Defendant
       denied happening despite the testimony of two
       witnesses. Finally, Defendant's proposed testimony
       would have offered no explanation for how the
       victim's keys were found inside a dresser in the
       apartment she shared with Defendant, when other
       witnesses had seen the keys in her possession
       before she disappeared.




                                      16
Case 2:16-cv-00808-JES-NPM Document 32 Filed 11/25/20 Page 17 of 20 PageID 5825




       15.[sic] After considering the totality of the
       circumstances, the Court finds that there is no
       reasonable probability the outcome of trial would
       have been different had Defendant been called to
       testify at trial. Accordingly, he did not suffer
       any prejudice and his attorney could not have been
       ineffective for failing to call him. Ground ten of
       Defendant's motion is denied.

 (Doc. #25-11 at 485-90 (footnotes omitted)).

       This Court agrees with the postconviction court.                 Given the

 overwhelming evidence of Graham’s guilt, there is no reasonable

 probability that his testimony would have changed the outcome of

 his trial.      It would have been cumulative with his recorded

 statements, and it would have done nothing to rebut the forensic

 evidence that identified Graham as the likely killer.

       Even without cause and prejudice, a petitioner can overcome

 a procedural default if it would result in a miscarriage of

 justice,    which   occurs     when   “a    constitutional    violation      has

 probably    resulted    in   the   conviction    of   one   who   is    actually

 innocent[.]”     Murray v. Carrier, 477 U.S. 478, 496 (1986).               That

 is not the case here.        Graham has not made the required “colorable

 showing of actual innocence[.]”            Bailey v. Nagle, 172 F.3d 1299,

 1306 (11th Cir. 1999).

       For the foregoing reasons, Graham cannot circumvent his state

 procedural default, and Ground 10 is dismissed.

          c. Ground 11

       Graham argues the trial court violated his 14th Amendment



                                       17
Case 2:16-cv-00808-JES-NPM Document 32 Filed 11/25/20 Page 18 of 20 PageID 5826




 rights     by    erroneously     instructing    the   jury    that   manslaughter

 required an intent to kill the victim, depriving him of an accurate

 instruction for a lesser-included offense.                    (Doc. #1 at 24).

 Respondent argues Ground 11 is procedurally barred, (Doc. #24 at

 22), and Graham concedes the point (Doc. #30 at 8).                  Graham first

 raised the issue in his Motion to Supplement/Add Additional Grounds

 to Original Rule 3.850 Motion on August 13, 2013, well outside

 Rule 3.850’s two-year statute of limitations.                (Doc. #25-5 at 37).

 And, like Grounds 1-9, Graham failed to argue the point on appeal.

 See Section III.a., supra.          Ground 11 is procedurally barred.

            d. Ground 12

        In his final ground, Graham argues the trial court’s admission

 of Williams Rule 1 evidence denied him a fair trial.                 (Doc. #1 at

 26).       The   evidence   is    question     is   witness   Tomaleta    Short’s

 testimony that Graham told the victim, “If I catch you fucking up,

 I will fuck your ass up.”           (Doc. #25-2 at 412).        The trial court

 allowed the testimony over Ahlbrand’s objection.               (Id. at 407-08).

        The parties disagree whether Graham exhausted Ground 12, but

 Graham concedes he is not entitled to relief because “he fails to


        1
        The Florida Supreme Court enunciated the rule in Williams
 v. State, 110 So. 2d 654, 659-60 (Fla. 1959): “Our view of the
 proper rule simply is that relevant evidence will not be excluded
 merely because it relates to similar facts which point to the
 commission of a separate crime.    The test of admissibility is
 relevancy. The test of inadmissibility is a lack of relevancy.”



                                         18
Case 2:16-cv-00808-JES-NPM Document 32 Filed 11/25/20 Page 19 of 20 PageID 5827




 show     that   the   state    court’s      ruling...was      so   lacking   in

 justification     that   there   was     an   error    well   understood     and

 comprehended in existing law beyond any possibility for fair-

 minded agreement[.]”      (Doc. # 30 at 9); see Harrington v. Richter,

 562 U.S. 86, 103 (2011).         Graham further concedes that Short’s

 testimony was admissible to show motive.           (Doc. #30 at 9).

        The Court agrees that Ground 12 fails.          Federal habeas review

 of state evidentiary rulings is narrow.               “Only when evidentiary

 errors ‘so infused the trial with unfairness as to deny due process

 of law’ is habeas relief warranted.”            Felker v. Turpin, 83 F.3d

 1303, 1311 (11th Cir. 1996) (quoting Lisenba v. California, 314

 U.S. 219, 228 (1941)).        That is not the case here.           Ground 12 is

 dismissed.

    IV.    Certificate of Appealability

        A prisoner seeking a writ of habeas corpus has no absolute

 entitlement to appeal a district court's denial of his petition.

 28 U.S.C. § 2253(c)(1).       Rather, a district court must first issue

 a certificate of appealability (COA).            “A [COA] may issue . . .

 only if the applicant has made a substantial showing of the denial

 of a constitutional right.”       28 U.S.C. § 2253(c)(2).          To make such

 a showing, a petitioner must demonstrate that “reasonable jurists

 would find the district court's assessment of the constitutional

 claims debatable or wrong,” Tennard v. Dretke, 542 U.S. 274, 282




                                        19
Case 2:16-cv-00808-JES-NPM Document 32 Filed 11/25/20 Page 20 of 20 PageID 5828




 (2004) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)), or

 that “the issues presented were adequate to deserve encouragement

 to proceed further,” Miller–El v. Cockrell, 537 U.S. 322, 335–36

 (2003) (citations omitted). Graham has not made the requisite

 showing here and may not have a certificate of appealability on

 any ground of his Petition.

       Accordingly, it is now

       ORDERED:

       1. Johnnie M. Graham’s Petition under 28 U.S.C. § 2254 for

          Writ of Habeas Corpus by a Person in State Custody (Doc.

          #1) is DISMISSED.

       2. The Clerk shall enter judgment, terminate all deadlines

          and motions, and close the case.

       DONE AND ORDERED in Fort Myers, Florida this           25th    day of

 November 2020.




 SA: FTMP-1
 Copies: All Parties of Record




                                      20
